DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2018 104 878 U1 (‘DE 878’; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 7, DE ‘878 discloses a system for seat occupancy detection (English Abstract), comprising a vehicle seat (2) for a driver with an upper part (fig. 4) and at least one suspension-damper system (MTD paragraphs 38-39), an acceleration sensor (3) being arranged on the upper part which is designed to record a characteristic of an acceleration of the upper part as a function of a time, an evaluation unit being provided which is designed to create an evaluation of the characteristic of the acceleration (MTD paragraphs 34-39) and optionally to send a signal to a higher-level control unit, characterised in that the evaluation unit is further designed to assign the evaluation to 
With respect to claim 2, DE ‘878 discloses the evaluation comprises an amplitude spectrum of the characteristic of the acceleration (MTD paragraph 14), the evaluation unit also being designed to determine the amplitude spectrum with at least one temporally preceding amplitude spectrum or with at least one predetermined amplitude spectrum (MTD paragraphs 35, 38).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 3, DE ‘878 discloses the evaluation unit is further designed to detect a deviation between a first frequency which can be assigned to a maximum peak of the determined amplitude spectrum and a second frequency which can be assigned to the maximum peak of the compared amplitude spectrum (MTD paragraphs 19, 30).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 5, DE ‘878 discloses the evaluation unit is further designed to evaluate the characteristic of the acceleration (MTD paragraph 16) and to compare it with at least one temporarily preceding characteristic or with at least one predetermined characteristic (MTD paragraph 14).  (Figs. 1-4, MTD paragraphs 8-40.)
With respect to claim 6, DE ‘878 discloses the evaluation unit is further configured to assign at least one envelope curve to the characteristic of the acceleration and one characteristic of the at least one envelope curve (MTD paragraphs 12, 21, 27-31).  (Figs. 1-4, MTD paragraphs 8-40.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE ‘878 in view of Yamaji et al. (WO 2018/073939 A1 (published 04/26/2018), for purposes of this Examination, examiner will refer to US 2019/0231272).
`	With respect to claim 4, DE ‘878 discloses the evaluation unit is further designed to detect a deviation of a number of peaks and/or frequencies assignable to these peaks between the determined amplitude spectrum and the compared amplitude spectrum.  (Figs. 1-4, MTD paragraphs 8-40.)  In the alternative, Yamaji et al. teaches of the evaluation unit is further designed to detect a deviation of a number of peaks and/or frequencies assignable to these peaks between the determined amplitude spectrum and the compared amplitude spectrum.  (Figs. 12-16, paragraphs 92-128.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the analysis structure as described in Yamaji et al. into the invention of DE ‘878 as it is well known in the art to use a peak analysis with the fast fourier transform to analyze frequencies. (Paragraph 60.)  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation unit of DE ‘878 such that the evaluation unit is further designed to detect a deviation of a number of peaks and/or frequencies assignable to these peaks between the determined amplitude spectrum and the compared amplitude spectrum, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In addition, a person of ordinary skill has good reason to pursue the known options within his or her .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.